DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Exhalent Diagnostics, Inc. application filed with the Office on 19 February 2021.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 8 June 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 9, 11, 12, 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published International Patent Application to Nano Engineered Applications, Inc. (WO 2016/145300 A1; hereinafter, “Nano”).

Regarding Claim 1, Nano discloses a nanotube sensor (chemical sensor with nanotubes, [0040]-[0041] and [0071]-[0072]), comprising: an array of nanotubes formed on a substrate (sensor channel 210 within sensor chips comprising array of nanotubes fabricated on a substrate 110, [0070]-[0072]); a power source connected to and configured to apply electrical power to the array of nanotubes (The chemical sensor device is powered by a power source 15, [0056]); an electrical sensor configured to detect at least one electrical characteristic when the electrical power is provided to the array of nanotubes, the at least one electrical characteristic including at least one of a voltage of, an electrical current flowing through, or electrical resistance of the array of nanotubes (The detection event may be a measurable change in an electrical characteristic of the sensor chips 11, wherein electronic characteristics may include, but are not limited to, conductivity, resistance, voltage, current, capacitance, inductance, and field-effect transistor (FET) properties. The electrical characteristics of each chemical sensor chip is measured with use of an external source measurement unit 722. The measurements are recorded by the customized CAES software 727, [0050] and [0093]); and electrical circuitry communicably coupled to the electrical sensor configured to receive the at least one electrical characteristic from the electrical sensor (The chemical sensor chip/chips are positioned in contact with the conductive pathway pins 710 to receive the electrical characteristic, [0093]), the electrical circuitry including non-transitory memory including at least one machine-learning algorithm and at least one processor, wherein the at least one processor is configured to input the at least one electrical characteristic into the at least one machine-learning algorithm and execute the at least one machine learning algorithm to determine if the array of nanotubes was exposed to a marker (software application comprising machine-learning algorithm and processing circuitry in communication with sensor chips, [0041]-[0042]; when a sensor device comprising multiple sensor chips is exposed to a mixture of chemicals, the pattern recognition algorithm may identify each of the chemicals and their concentrations, [0055]).

Regarding Claim 2, Nano discloses the nanotube sensor of claim 1, wherein the array of nanotubes comprises an array of non-functionalized nanotubes (The chemical sensor gap 210 defines the width of the nanomaterial network [nanotubes] comprising the nanomaterial 510 non-functionalized or functionalized with nanoparticles, [0071]-[0072]).

Regarding Claim 3, Nano discloses the nanotube sensor of claim 1, wherein the array of nanotubes comprises an array of functionalized nanotubes (The chemical sensor gap 210 defines the width of the nanomaterial network [nanotubes] comprising the nanomaterial 510 non-functionalized or functionalized with nanoparticles, [0071]-[0072]).

Regarding Claim 5, Nano discloses the nanotube sensor of claim 1, wherein the array of nanotubes exhibits at least one of an average diameter of about 50 nm to about 90 cm, an average length of about 0.5 micrometer to about 50 micrometer, or an average wall thickness of about 4.5 nm to about 8.5 nm (The nanowires and nanotubes may have diameters ranging from 0.5 to 350 nm; The nanoribbons may have widths ranging from 10 to 100 nm; including, but not limited to, about 10, 20, 30, 40, 50, 60, 70, 80, 90 and/or about 100 nm. The thickness of nanoribbons can range from a one atomic layer to five atomic layers; including 1, 2, 3, 4 and 5 atomic layers, [0072]).

Regarding Claim 8, Nano discloses the nanotube sensor of claim 1, wherein the at least one machine-learning algorithm comprises an artificial neural network (Various mathematical and learning algorithms including, but not limited to, pattern recognition algorithms and/or machine learning algorithms such as Support Vector Machines (SVMs) and/or Artificial Neural Networks (ANNs) are used to develop a pattern recognition algorithm, [0209]).

Regarding Claim 9, Nano discloses the nanotube sensor of claim 1, wherein the at least one machine-learning algorithm comprises a plurality of machine-learning algorithms (Support vector machine (SVM) refers to a machine learning technique associated with learning algorithms. SVM may be used to pattern recognition. By using a given training examples in different categories, SVM training algorithm builds a model to predict a category for new input data accordingly, [0170]).

Regarding Claim 11, Nano discloses the nanotube sensor of claim 1, further comprising at least one of an ultraviolet light source or a heater configured to release the marker from the array of nanotubes (The temperature is controlled by temperature control units 1060 connected to a sensing chamber heating module 1110 which may be a peltier thermoelectric temperature module or other suitable temperature controller. The humidity is controlled by control units 1070 via humidity control unit inlet 1103 and outlet 1107 paths. The sensing chamber may be illuminated with LED lights 1105 controlled by an LED light control unit 1054. The LED lights may be UV or tricolor RGB (red-green-blue) LEDs. As the chemical sensor chips 11 are exposed to the gas mixtures, electrical properties such as, but not limited to, conductivity, resistance, voltage, current, capacitance, inductance, and (FET) properties, may be continuously detected using source measurement unit 1055 and CSS customized software 1059, [0098]).

Regarding Claim 12, Nano discloses a method of using a nanotube sensor (method of using chemical sensor with nanotubes, [0025], [0040]-[0041] and [0071]-[0072], the method comprising: flowing a sample over an array of nanotubes formed on a substrate (chemical sensor system 100 may include an active pump to provide regulated air flow exposure to the chemical sensor chip with nanotube substrate and/or an additional enclosed chamber to provide more controlled conditions, [0040]-[0041], [0054], [0071]-[0072]); applying electrical power to the array of nanotubes with a power source that is connected to the array of nanotubes (The chemical sensor device is powered by a power source 15, [0056]); while the power source is applying electrical power to the array of nanotubes, detecting at least one electrical characteristic with an electrical sensor, the at least one electrical characteristics including at least one of a voltage of, an electrical current flowing through, or electrical resistance of the array of nanotubes (The detection event may be a measurable change in an electrical characteristic of the sensor chips 11, wherein electronic characteristics may include, but are not limited to, conductivity, resistance, voltage, current, capacitance, inductance, and field-effect transistor (FET) properties. The electrical characteristics of each chemical sensor chip is measured with use of an external source measurement unit 722. The measurements are recorded by the customized CAES software 727, [0050] and [0093]); and with at least one processor of an electrical circuitry, inputting the at least one electrical characteristic into at least one machine-learning algorithm and executing the at least one machine learning algorithm to determine if the array of nanotubes was exposed to a marker (software application comprising machine-learning algorithm and processing circuitry in communication with sensor chips, [0041]-[0042]; when a sensor device comprising multiple sensor chips is exposed to a mixture of chemicals, the pattern recognition algorithm may identify each of the chemicals and their concentrations, [0055]), the at least one machine-learning algorithm included in non-transitory memory of the electrical circuity, the electric circuitry communicably coupled to the electrical sensor and configured to receive the at least one electrical characteristic from the electrical sensor (software storing machine-learning algorithm and the chemical sensor chip/chips are positioned in contact with the conductive pathway pins 710 to receive the electrical characteristic, [0093]).

Regarding Claim 14, Nano discloses the method of claim 12, wherein executing the at least one machine learning algorithm to determine if the array of nanotubes was exposed to a marker includes executing the at least one machine learning algorithm to determine if the array of nanotubes was exposed to a plurality of markers (when a sensor device comprising multiple sensor chips is exposed to a mixture of chemicals, the pattern recognition algorithm may identify each of the chemicals and their concentrations, [0055]).

Regarding Claim 16, Nano discloses the method of claim 12, wherein executing the at least one machine learning algorithm to determine if the array of nanotubes was exposed to comprises marker comprises executing the at least one machine learning algorithm to determine if the array of nanotubes was exposed to a marker indicative of at least one of tuberculosis, Escherichia coli, listeria, methamphetamine, explosive compounds, colorectal cancer, ammonia, nitrates, or tetrahydrocannabinol (The chemical sensor may be used for monitoring public health threats by non-invasive testing of e.g. tuberculosis. In some embodiment, the chemical sensor system may be used to detect chemicals related to bad breath (halitosis). Detected chemicals may be, but are not limited to, hydrogen sulfide H2S, methyl mercaptan CH3SH and/or dimethylsulfide ((CH3)2S). In some embodiments, the chemical sensor system may be used to detect human body odors. Body odors present in humans may be influenced various health conditions and diseases, hormonal changes, nutrition, and/or substance usage such as pharmaceutical substances, illegal drugs, alcohol and/or tobacco. Additionally, detection of phenotypic characteristics of body odor and/or breath may be applied to forensic analyses, lie detectors, and/or breathalyzers and/or port-mortem analyses, [0109]).

Regarding Claim 17, Nano discloses the method of claim 12, wherein executing the at least one machine learning algorithm comprises executing at least one of a principle components of analysis algorithm or an artificial neural network (Various mathematical and learning algorithms including, but not limited to, pattern recognition algorithms and/or machine learning algorithms such as Support Vector Machines (SVMs) and/or Artificial Neural Networks (ANNs) are used to develop a pattern recognition algorithm, [0209]).

Regarding Claim 18, Nano discloses the method of claim 12, further comprising, obtaining a baseline by (testing methods include obtaining baseline, [0209]): flowing atmospheric air or a uniform testing sample over the array of nanotubes (chemical sensor system 100 may include an active pump to provide regulated air flow exposure to the chemical sensor chip with nanotube substrate and/or an additional enclosed chamber to provide more controlled conditions, [0040]-[0041], [0054], [0071]-[0072]); applying electrical power to the array of nanotubes with the power source (The chemical sensor device with nanotubes is powered by a power source 15, [0056]); and while the power source is applying electrical power to the array of nanotubes, detecting the at least one electrical characteristic of the array of nanotubes with the electrical sensor (The detection event may be a measurable change in an electrical characteristic of the sensor chips 11, wherein electronic characteristics may include, but are not limited to, conductivity, resistance, voltage, current, capacitance, inductance, and field-effect transistor (FET) properties. The electrical characteristics of each chemical sensor chip is measured with use of an external source measurement unit 722. The measurements are recorded by the customized CAES software 727, [0050] and [0093]).

Regarding Claim 20, Nano discloses a nanoparticle sensor (chemical sensor with nanotubes, [0040]-[0041] and [0071]-[0072]), comprising: an array of nanoparticles formed on a substrate (sensor channel 210 within sensor chips comprising array of nanotubes fabricated on a substrate 110, [0070]-[0072]); a power source connected to and configured to apply a voltage to the array of nanoparticles (The chemical sensor device is powered by a power source 15, [0056]); an electrical sensor configured to detect at least one electrical characteristic when the voltage is provided to the array of nanoparticles, the at least one electrical characteristic including at least one of an electrical current flowing through or electrical resistance of the array of nanoparticles (The detection event may be a measurable change in an electrical characteristic of the sensor chips 11, wherein electronic characteristics may include, but are not limited to, conductivity, resistance, voltage, current, capacitance, inductance, and field-effect transistor (FET) properties. The electrical characteristics of each chemical sensor chip is measured with use of an external source measurement unit 722. The measurements are recorded by the customized CAES software 727, [0050] and [0093]); and electrical circuitry communicably coupled to the electrical sensor and configured to receive the at least one electrical characteristic from the electrical sensor (The chemical sensor chip/chips are positioned in contact with the conductive pathway pins 710 to receive the electrical characteristic, [0093]), the electrical circuitry including non-transitory memory including at least one machine-learning algorithm and at least one processor, wherein the at least one processor is configured to input the at least one electrical characteristic into the at least one machine-learning algorithm and execute the at least one machine learning algorithm to determine if the array of nanoparticles was exposed to a marker (software application comprising machine-learning algorithm and processing circuitry in communication with sensor chips, [0041]-[0042]; when a sensor device comprising multiple sensor chips is exposed to a mixture of chemicals, the pattern recognition algorithm may identify each of the chemicals and their concentrations, [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 7, 10, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nano.

Regarding Claim 4, Nano discloses the nanotube sensor of claim 1.
Nano further discloses wherein the array of nanotubes can be made of different materials such as, but not limited to, carbon, silicon, conducting polymers, metals, metal oxides and other suitable materials like tin oxide ([0075]-[0076]).
Nano fails to explicitly disclose the array of nanotubes comprises titanium dioxide.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to fabricate the array of nanotubes with titanium dioxide since selection of a known material on the basis of its suitability is well known and would involve only routine skill in the art. The motivation for doing so would be to enhance the adsorption of certain chemical compounds in a chemical sensor (Nano, [0079]).

Regarding Claim 6, Nano discloses the nanotube sensor of claim 1.
Nano further discloses wherein the non-transitory memory includes several test data specimens (Supervised learning refers to a learning method where one or more relevant and known training sets are used to develop the pattern recognition algorithm, [0209]).
Nano fails to explicitly disclose wherein the non-transitory memory includes at least 800 training test data specimens.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide training sets with at least 800 training test data specimens since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would have been to facilitate pattern recognition algorithm improvement (Nano, [0210]).

Regarding Claim 7, Nano discloses the nanotube sensor of claim 1.
Nano further discloses wherein the at least one machine-learning algorithm comprises a pattern recognition algorithm ([0209]).
Nano fails to explicitly disclose wherein the at least one machine-learning algorithm comprises a principle components of analysis algorithm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide develop a machine-learning algorithm using a  principle components of analysis algorithm since selecting a specific algorithm for a machine learning process involves only routine skill in the art. The motivation for doing so would have been to facilitate improved recognition of a machine-learning algorithm (Nano, [0210]).

Regarding Claim 10, Nano discloses the nanotube sensor of claim 1.
Nano further discloses wherein the non-transitory memory comprises an artificial neural network (Various mathematical and learning algorithms including, but not limited to, pattern recognition algorithms and/or machine learning algorithms such as Support Vector Machines (SVMs) and/or Artificial Neural Networks (ANNs) are used to develop a pattern recognition algorithm, [0209]).
Nano fails to explicitly disclose wherein the non-transitory memory comprises an outlier detection algorithm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide develop a machine-learning algorithm using an outlier detection algorithm since selecting a specific algorithm for a machine learning process involves only routine skill in the art. The motivation for doing so would have been to facilitate improved recognition of a machine-learning algorithm (Nano, [0210]).

Regarding Claim 13, Nano discloses the method of claim 12.
Nano further discloses wherein applying electrical power to the array of nanotubes with a power source that is connected to the array of nanotubes includes applying a voltage of about -1 volts to about 1 volts to the array of nanotubes (The conductive pathway pins 710 are lowered to connect with each sensor chip 11. Each nanomaterial network (nanotube array) is measured for its resistance and FET characteristics. The applied potential is -1 to 1 V, [0198]).
Nano fails to explicitly wherein applying electrical power to the array of nanotubes with a power source that is connected to the array of nanotubes includes applying a voltage of about -3 volts to about 3 volts to the array of nanotubes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to applying a voltage of about -3 volts to about 3 volts to the array of nanotubes, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to insure proper calibration of chemical sensing apparatus (Nano, [0198]).

Regarding Claim 15, Nano discloses the method of claim 12.
Nano further discloses wherein executing the at least one machine learning algorithm to determine if the array of nanotubes was exposed to comprises marker comprises executing the at least one machine learning algorithm to determine if the array of nanotubes was exposed to a marker indicative of at least one of tuberculosis (The chemical sensor may be used for monitoring public health threats by non-invasive testing of e.g. tuberculosis, [0109]).
Nano fails to explicitly disclose wherein executing the at least one machine learning algorithm to determine if the array of nanotubes was exposed to a marker executing the at least one machine learning algorithm to determine if the array of nanotubes was exposed to a marker indicative of severe acute respiratory syndrome coronavirus 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine if the array of nanotubes was exposed to a marker indicative of severe acute respiratory syndrome coronavirus 2 since selecting a specific marker for a chemical detection process involves only routine skill in the art. The motivation for doing so would have been to detect and monitor certain medical and health conditions non-invasively (Nano, [0108]).

Regarding Claim 19, Nano discloses the method of claim 18.
Nano further discloses obtaining the baseline before flowing the sample over the array of nanotubes (chemical sensor system 100 may include an active pump to provide regulated air flow exposure to the chemical sensor chip with nanotube substrate and/or an additional enclosed chamber to provide more controlled conditions, [0040]-[0041], [0054], [0071]-[0072]).
Nano fails to explicitly disclose obtaining the baseline after flowing the sample over the array of nanotubes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the baseline after flowing the sample over the array of nanotubes, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to reduce the cycle time of a chemical sensing system (Nano, [0207]).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
21 September 2022